Citation Nr: 0620737	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  01-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had active service from December 1950 to December 
1951 and who died in May 1999, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In August 2002, the case was returned to the RO to 
afford the appellant a hearing before the BVA at the RO.  The 
case was subsequently returned to the Board, and in a 
decision dated in February 2003, the Board affirmed the RO's 
denial of the benefits sought.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in September 2003 the Court vacated the 
Board's decision.  The case was returned to the Board for 
further appellate review, and in May 2004, March 2005 and 
July 2005 the Board returned the case to the RO for 
additional development.  The case has been returned to the 
Board for final appellate review.  


FINDING OF FACT

The veteran's death was not proximately the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing medical treatment and was an event that was 
reasonably foreseeable.
CONCLUSION OF LAW

The requirements for Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in July 2000 and April 2005.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should the claim be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's decision, the appellant is not 
prejudiced by the failure to provide her that further 
information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The appellant and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.  

The appellant is seeking to establish entitlement to 
Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  More specifically, the 
appellant essentially contends that service connection for 
the cause of the veteran's death is warranted under 
38 U.S.C.A. § 1151 based on carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA in treatment provided to the veteran on 
January 18, 1999.  She maintains that the veteran was never 
informed of an abnormal chest X-ray taken on that date and 
that this caused a delay in treatment resulting in a 
progression of his disease and his eventual death.   The 
appellant contends that had not there been a delay in 
treatment caused by the VA's failure to notify the veteran of 
the abnormal chest X-ray he would have been able to withstand 
chemotherapy and may have been given a chance to plan for 
treatment and further life choices.

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).  
The VA's General Counsel has held that under the provisions 
of 38 U.S.C. § 1151 benefits may be paid for disability or 
death attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  The General 
Counsel's opinion went on to explain that the factual 
elements necessary to support a claim based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).

The basic facts in this case do not appear to be in dispute.  
The pertinent facts were summarized in a BVA request for a 
Veteran Health Administration (VHA) expert medical opinion in 
December 2005 and will be repeated in this decision.  

VA medical records show that the veteran was seen 
on the morning of January 18, 1999 complaining of 
lung congestion and pain in his right side of the 
chest, mostly when he took a deep breath, which had 
been ongoing for the previous month.  The veteran 
was diagnosed as having possibly mild bronchitis 
with pleuretic chest pain.  He was started on a Z-
pack and Motrin, and he was to have a follow-up in 
Primary Care as scheduled.  VA medical records that 
reflect that Primary Care appointments were 
scheduled for the veteran on April 29, 1999 and May 
10, 1999, but were cancelled by the veteran.

Of note is an x-ray taken during the VA visit on 
January 18, 1999.  The physician who saw the 
veteran on that date indicated in the progress note 
that the chest x-ray revealed no active findings 
for infiltrates.  However, the radiology report of 
that x-ray, while indicating that there was no 
acute process in the lungs, also indicated that: 

The right lateral chest wall in the 
apical region along the fourth rib showed 
a nonspecific soft tissue density with a 
pleural base measuring approximately 2 cm 
long and 0.7 mm wide.  Its significance 
is uncertain.  This could be a prior 
broken rib or its sequala in the pleura.  
Findings should be correlated with the 
past clinical history if not evaluate by 
bone scan for abnormality in this region.  

The pertinent impression in the report was: 
"Changes in the right fourth rib laterally in the 
mid axillary line certainly deserves followup."  
It does not appear that the veteran was ever 
informed of these radiographic findings.

The veteran was next seen by his private physician, 
William C. Loop, M.D., the following month on 
February 28, 1999, at which time he was described 
as "doing well."  He saw that physician again on 
March 9, 1999.  At that time, it was noted that the 
veteran was still experiencing pleuritic type chest 
pain.  A chest x-ray taken at that time disclosed 
that:

The most significant finding is the 
presence of a mass within the lateral 
periphery of the right upper lobe which 
has destroyed a large segment of the 4th 
rib at the posterior axillary line.  A 4 
cm segment of the rib has been destroyed.  
The extrapleural mass measures 6 cm x 4 
cm in dimensions.  No other acute 
pulmonary abnormality is seen.

The pertinent radiographic impression was: 
"Osteolytic tumor mass involving the right 4th rib 
laterally."  Dr Loop indicted that he had 
discussed the radiological findings with the 
radiologist, and indicated that the radiologist was 
describing a lesion somewhere in the right upper 
lung area that could be consistent with 
mesothelioma or a pleura abnormality, but he was 
not sure how convinced the radiologist was of that 
finding.  A repeat x-ray was planned in 2 to 3 
weeks.  Dr. Loop called the veteran and was 
informed that the veteran was going to Texas and 
would not be back until the end of April.  Dr. Loop 
advised the veteran to get in touch with an 
Internist in Texas and the two would exchange x-ray 
findings.

While in Texas the veteran was hospitalized for 
hypercalcemia and was found to have multiple 
myeloma.  The veteran returned home, and according 
to his daughter, a Registered Nurse, was unable to 
tolerate chemotherapy, but did receive two 
treatment of radiation and ended up on dialysis 
before his death on May [redacted], 1999.

The Regional Office obtained a medical opinion in 
February 2001.  After reviewing the medical records 
of VA treatment the veteran received on January 18, 
1999, the VA physician concluded: "It is my 
opinion that the veteran had appropriate urgent 
care at the VAMC Saginaw on January 18, 1999.  I 
think Urgent Care doctors manage the acute problems 
like bronchitis and pleurisy.  Other non-emergent 
problems like non-specific density of the right 
fourth rib to be followed up later in Primary 
Care."

As the Board noted in its December 2005 request, while the 
veteran may have received appropriate urgent care for his 
acute symptomatology on January 18, 1999, the Board 
identified a medical question of whether, based on the VA 
radiographic report of January 18, 1999, there had been a 
failure to diagnose a preexisting condition.  More 
specifically, that a physician exercising the degree of skill 
and care ordinarily required of the medical profession 
reasonably should have diagnosed and rendered treatment and 
that the failure to diagnose led to the veteran's death which 
would have been avoided if a proper diagnosis and treatment 
had been rendered.  

To answer that medical question the Board requested an 
opinion from a specialist in hematology and oncology and 
requested that the physician respond to four questions.  In 
response to the question of whether the VA failed to diagnose 
and/or treatment the veteran's multiple myeloma when he 
initially sought treatment for pulmonary symptomatology on 
January 18, 1999, the physician indicated that the VA did not 
make a diagnosis and treatment the veteran's multiple myeloma 
on that date.  As to whether a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession would have initiated appropriate diagnostic and 
therapeutic measures at that time, the VA physician responded 
that an urgent care provider was very unlikely to have the 
skills to initiate appropriate diagnosis/treatment measures 
in the circumstances presented on that date, although he did 
believe that VA health care providers should have followed up 
on the reported X-ray abnormalities the following day and 
should have offered an expeditious workup to make a 
diagnosis.  




In response to whether there was carelessness, negligence, 
lack or proper skill, error in judgment or similar instance 
on fault on the part of the VA in providing treatment on 
January 18, 1999 the physician responded "no" with the caveat 
that the veteran should have been informed of the X-ray 
abnormalities and been offered an expeditious workup to 
arrive at a diagnosis.  However, in response to the question 
of whether the veteran's death would have been avoided if a 
timely diagnosis and treatment had been rendered the 
physician responded that he did not believe the veteran's 
medical condition course would have changed significantly.  
It was explained that the veteran had advanced disease at the 
time of the diagnosis and his multi-system medical problems, 
especially severe coronary artery disease and heart failure, 
would not have allowed aggressive treatment.  The physician 
went on to explain that if a diagnosis of a high tumor burden 
multiple myeloma with anemia/multiple bone lesions and 
chronic renal failure were to have been made on January 18, 
1999, the veteran would have died in a similar time course.  
The physician concluded that the only negative role the VA 
played was not to have followed up on the abnormal chest 
X-ray, but that this did not negatively impact the outcome.  

The has carefully considered the evidence of record in light 
of the appellant's contentions, supported by her daughter, a 
registered nurse, that the failure to notify the veteran of 
the chest X-ray abnormality did cause a delay in treatment 
that negatively impacted treatment options available to the 
veteran and was essentially the proximate cause of his death.  
Thus, there are two medical opinions that the Board must 
address, that of the appellant's daughter and that of the 
physician who provided the January 2006 VHA opinion.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Ray v. Brown, 
7 Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332, 229 (1995).  

The Board finds that the opinion from the VA physician has 
greater probative value than the opinion of the appellant's 
daughter.  First, the Board finds that by virtue of training 
and education the VA physician has greater expertise than a 
registered nurse, and therefore, that opinion is accorded 
greater weight.  Second, the VA physician reviewed all of the 
evidence of record and included in the rationale the 
veteran's prior medical history, particularly the veteran's 
history of heart disease in concluding that the veteran would 
have died in a similar time frame, facts not acknowledged by 
the appellant's daughter in asserting that the failure to 
notify the veteran of the January 1999 X-ray constrained his 
treatment options and led to his death.

For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim.  The Board 
finds that the opinion of the VA physician is thorough and 
well reasoned, and while acknowledging that the VA was at 
fault in not informing the veteran of the radiographic 
abnormalities identified in January 1999, concluded that this 
was not proximately the cause of the veteran's death.  
Accordingly, the Board concludes that Dependency and 
Indemnity Compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not established.  

The record clearly indicates that the veteran valuable 
service to the nation.  However, while the Board therefore 
expresses its appreciation for his service, VA is bound by 
the applicable law as discussed above and must regretfully 
deny the claim.  Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).



ORDER

Dependency and Indemnity Compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


